 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11   U.S. EQUAL EMPLOYMENT                              Case No. 1:19-cv-01365-AWI-JLT
     OPPORTUNITY COMMISSION,
12                                                      ORDER DENYING STIPULATION TO
                           Plaintiff,                   CONTINUE THE SCHEDULING
13
                    v.                                  CONFERENCE AND THE DEADLINE
14                                                      TO FILE A RESPONSIVE PLEADING
     SUNRIDGE NURSERIES, INC., a California             (DOC. 12)
15   Corporation, and DOES 1-10, inclusive,
16                         Defendants.
17

18          A couple of weeks ago, the Court denied in part the stipulation of the parties to extend the

19   deadline for the defendant to file a responsive pleading and to continue the scheduling

20   conference. (Doc. 11) The parties reported they had undergone mediation but had been unable to

21   settle the case but hoped, with a 90-day extension on the deadline to file the responsive pleading

22   and the scheduling conference, they may make progress. Id. The Court denied the stipulation

23   noting the age of the case and the fact they offered no explanation how the 90 additional days

24   would be spent or why they believed they could settle the case in light of the fact they had been

25   unable to settle the case at their recent mediation. The Court permitted the defense about three

26   weeks to file the responsive pleading and continued the scheduling conference to April 3, 2020.

27   Id.

28
 1            Despite the tenor of the order and despite the Court’s obvious concern over the parties’

 2   refusal to settle the case or move it forward, the parties have, once again, requested a 90-day

 3   extension of these dates (Doc. 12) The parties seem to “hang their hat” on the fact that they

 4   “have recently been able to agree in principle to a monetary settlement amount to resolve the

 5   claims at issue.” Id. at 2, emphasis added. They report that they need 90 days “to continue to

 6   negotiate the final language and other terms in a Consent Decree.” Id. They suggest that allowing

 7   the defense to not file a responsive pleading and to not schedule the case “conserves resources”

 8   but don’t express any estimate as to the extent to which resources will be saved. Id.

 9            In the Court’s experience with these types of cases, the amount to be paid is the least

10   contentious issue and, instead, the terms of the consent decree—in fact, whether there should be

11   a consent decree—is where the bulk of the dispute exists. The parties here don’t even commit to

12   whether they have agreed on a sum certain (Doc. 12 at 2), so the Court has little confidence that

13   the case will settle in short order, especially without the press of deadlines. Rather, the parties

14   seem to say as they have twice in the past (Docs. 5, 8), that they want to try to settle the case, but

15   have no real idea when or whether they can. The parties need to “fish or cut bait.” Thus, the

16   stipulation is DENIED. As the Court previously ordered (Doc. 11), by March 27, 2020, the

17   parties SHALL file either a notice of settlement or a joint scheduling conference.1

18
     IT IS SO ORDERED.
19

20       Dated:       March 9, 2020                                         /s/ Jennifer L. Thurston
                                                                   UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
     1
      As the parties are aware, the defendant has failed to file the responsive pleading and is at risk of default, despite the
27   Court’s order (Doc. 11).

28
